DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 5-10, and 17-19, and 52-54 are pending.

Response to Arguments
On page 5 of the Remarks, Applicant traversed the 103 rejection and incorporated all of the arguments presented in previous responses. Therefore, Examiner reiterates the response to the arguments from Non Final rejection dated December 1, 2020. 
Applicant's arguments filed on October 29, 2020 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant stated that “Applicants submits that without hindsight reconstruction the utilization of six separate references would not be possible”. 
This argument has been considered, but is not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 6 of the Remarks, Applicant stated that “the primary reference Abri is merely a holding system of medical instruments that does not include any reference to be a robotic surgical system as provided in the claimed invention.”

Abri discloses a holding system required in performing surgical procedures in order to hold medical instruments of many kinds in a particular position for extended periods. Owing to the jointed configuration of the holding system 1 it is possible for the surgeon to position the medical instrument 3 in the desired position and to fix the selected position of the holding system 1 by blocking the joint 4 or joints 4 (para. [0053]). Modules with various functional units corresponding to one or more inserted medical devices are positioned so as to be integrated in one of the brackets 2 of the holding system 1 (para. [0056]). On the distal end 24 of the holding system 1, a cable connector 13 for cable hook-ups can be seen as well as an operating console with control unit 8 for controlling the holding system 1 or the components or else external components (para. [0058]). These disclosures and cited paragraphs in the prior art rejection section are used to read on the claimed features. If Applicant disagrees, please clearly point out how the language of the claims patentably distinguishes them from the references. 
Additionally, the amended limitation has necessitated a new ground of rejection. Please refer to the Claim Rejections section. 

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendment has overcome the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 53, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 1, the limitation, “a display adapter adapted to be removably positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device” is a new matter, because there’s no disclosure to be found regarding the display adapter adapted to be positioned around all exterior sides of the touch screen input device. 
According to fig. 4B, page 19 of the instant specification, the elastic band 406 appears to be positioned around the sidewalls of the input device 402 and not all exterior sides. 
Re Claim 53, the limitation, “the plastic adapter includes a sterile plastic window adapted to create a seal over a cutout of the sterile drape” is a new matter, because the instant specification does not disclose the limitation. 
On page 20 of the instant specification, in one embodiment, it is disclosed that “[t]he plastic adapter … has a window that allows the surgeon to interact with the input device 402”. However, it is not disclosed 
In another embodiment on page 20, it is disclosed that “[t]he plastic adapter can create a seal with the user interface such that the sterile field is maintained even though there is a window in the surgical drape 408” and that the window of the sterile drape allows the surgeon to interact directly with the input device 402. This disclosure also does not support the above limitation, because the window is from the surgical drape and not from the plastic adapter. 
Re Claim 54, the limitation “an elastic band adapted to secure all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device” is a new matter, because there’s no disclosure to be found regarding the elastic band adapted to secure all exterior sides of the touch screen input device. 
According to fig. 4B, page 19 of the instant specification, the elastic band 406 appears to be positioned around the sidewalls of the input device 402 and not all exterior sides. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 53, “the plastic adapter” is indefinite, because there is no antecedent basis for the limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Abri et al. (US 2012/0130159), hereinafter “Abri”, in view of Nahum et al. (US 2007/0156157), hereinafter “Nahum”, Adair (US 5732712), Tierney et al. (US 6,331,181), “Tierney”, Bertolero et al. (US 2003/0153810), hereinafter “Bertolero”, and Sayar et al. (US 2011/0079331), hereinafter “Sayar”.
Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claim 54.  
Regarding Claims 1, 19, and 54, Abri discloses a robotic surgical system for performing surgery, the system comprising: 
a robotic arm with an end effector for securely holding and manipulating a surgical instrument (para. [0057], [0058], “On the distal end 24 of the holding system 1, a cable connector 13 for cable hook-ups can be seen as well as an operating console with control unit 8 for controlling the holding system 1 or the components or else external components. The operating console with control unit 8, according to the invention, has input and display elements as well as an integrated light source 6. The inventive cable connector 13 makes possible a non-complicated, rapid connection of the holding system 1 with other medical devices that are necessary for the operation but are not integrated in the holding system 1. In addition to a cable connection 13, additional or other components can be integrated in the bracket 2 of the holding system 1.”, [0059], “Control units 8 can be configured in such a way that wireless data communication is possible via the transmitting and reception antennas 14, for example with various surgical devices or another operating room.”); 
a touch-screen input device on the robotic arm for controlling the robotic surgical system and one or more operating room devices, wherein the touch-screen input device is arranged for wired or wireless communication with a processor of the robotic surgical system and for wired or wireless communication with each of the one or more operating room devices, wherein the touch-screen input device is directly coupled to the robotic arm proximal to the end effector, wherein the touch-screen input device is secured to a forearm of the robotic arm and is configured to move with the forearm (para. [0057], [0058], “a cable connector 13 for cable hook-ups can be seen as well as an operating console with control unit 8 for controlling the holding system 1 or the components or else external components. The operating console with control unit 8 … has input and display elements”, [0059], “Control units 8 can be configured in such a way that wireless data communication is possible via the transmitting and reception antennas 14, for example with various surgical devices or another operating room.”; [0061], “The holding system 1 has several brackets 2 available, which are movably connected with one another by joints 4. An electromechanical interface 17 is provided on the distal end 24 of the holding system 1. A video endoscope 3;26 with integrated image recorder is mechanically as well as electrically and data-technically connected with the holding system 1 via this interface”; fig. 1, element 8 – controller and touchscreen display, elements 3 – medical instrument; element 11 – instrument it is also proposed to integrate a control monitor in the holding system. If this monitor is advantageously incorporated distally in the bracket, said monitor can easily be observed and the displayed information can easily be recorded. In addition, on configuring the monitor as a touch screen, an input can occur and at the same time a targeted control of the holding system with its components thus become possible”; para. [0029]), wherein the one or more operating room devices comprises at least one member selected from the group consisting of a navigation system, medical imaging system, information system, patient data system, coagulation system, power tool, anesthesia device, and communication system (para. [0026], video endoscope, para. [0029], “control units are integrated in one or more brackets of the holding system”, [0044], [0058], [0059]); and 
sterile drape (para. [0063], fig. 3, fig. 4 – brackets 2 each have available a sterile covering 19, which extends to the distal end at the interface 17 between the bracket 2 and the medical instrument 3).  
Abri discloses patient-specific data, an endoscopic image, or necessary image information of a surgical site can be projected into the operator’s field of vision via the image display unit (para. [0027], [0028]). Abri also discloses spatial recording of the patient as well as of the medical instruments and their position to one another provide surgical navigation support and/or make it possible to superimpose or match patient or navigation data generated pre-operatively or inter-operatively (para. [0030]). Even in the event of spatial rotation of the distal bracket, with the endoscope attached to it, in relation to the securing of the holding system or patient or operating table as a point of reference, the endoscopic image can be displayed in correct position, with the help of the starting signal of position sensors (para. [0031], [0032]). These disclosure reads on the claim limitation, “wherein the touch-screen input device is configured to allow a user to select trajectories along which to guide instruments, planning trajectories, viewing patient images, selecting surgical instrument configurations, selecting implants, making measurements, and/or controlling workflow”.

Abri is silent regarding a sterile drape adapter, a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder, 
wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and 
wherein the sterile drape has a window allowing for direct interaction with the touch-screen input device while maintaining the sterile field. 
However, Nahum discloses a robotized device for guiding surgical tools to improve the performance of surgical tasks. Nahum further teaches a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder (Nahum, para. [0058], [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to further modify Goldberg as modified by Nahum, by adding a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder, as taught by Nahum, for the purpose of enabling a user to move robot arm manually by grabbing it by its final part, or the first surgical tool, by the control unit receiving efforts measured by force sensor and combining them with the position of robot arm to generate the movement desired by the user and for the purpose of monitoring the forces and torques measured by force sensor to detect a collision with an obstacle and alert safety module (Nahum, para. [0058], [0071]). 

However, Adair discloses a sterile operating room video monitor and video monitor support device to enable a surgeon to conduct endoscopic procedure more easily (abstract) and teaches a sterile drape and a sterile drape adapter, wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and wherein the sterile drape has a window allowing for direct interaction with the touch-screen input device while maintaining the sterile field (col. 4, lines 42-65, “a sterile drape 50 is placed over the monitor mount 30 securing the monitor module 40 and over a desired length of angular support arm 18 and vertical support 16  … Sterile drape 50 comprises a flexible body 52, a closed distal end 54 which lies adjacent to the monitor module 40, and an open proximal end 53 which may be sealed against the support stand 12 by means of tape or adhesive 58”, “The drape 50 may be constructed of a single type of material or, alternatively, the drape may include a screen or monitor portion 56 which is made of a material which is highly transparent and is particularly useful in acting as a window through which to view the monitor module screen 43. This screen or monitor portion may be rigid or semi-rigid and sized to fit over screen 43”, fig. 2, 2A, 2B, col. 4, line 66 – col. 6, line 15, monitor mount 30 and monitor mounting frame 32 reads on a sterile adaptor in the claim - apertures 34 on the monitor mount 30 enables a vacuum to be drawn on the interior open space defined by the interior surface of the sterile drape so that the sterile drape 50 may be tightly held against the screen 43 of the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, by adding a sterile drape and a sterile drape adapter, wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and wherein the sterile drape has a window allowing for direct interaction with the touch-screen input device while maintaining the sterile field, as taught by Adair, for the purpose of allowing the surgeon to freely manipulate the images via touch screen functioning without concern for loss of sterility and without having to instruct other operating room personnel as to the type of desired image to be viewed and by 
In addition, Tierney provides a teaching of a sterile drape that covers at least a portion of a cart 50 (fig. 2) and manipulator structures to maintain the sterile environment around the patient (col. 10, lines 25-40, “Surgical tools 54 will generally be sterile structures, often being sterilizable and/or being provided in hermetically sealed packages for use. In contrast, the complex servo mechanism of cart 50 and manipulator 58 may be difficult and/or impossible to fully sterilize between procedures. Instead, a sterile drape will often cover at least a portion of the cart and manipulator structures to maintain the sterile environment around the patient. … To avoid contamination of the tool holder and possible cross contamination between patients, the present invention provides an adaptor for coupling interface 110 to the tool holder of the manipulator assembly”; col. 13, lines 25-30, col. 16, line 62 – col. 17, line 4, fig. 14A-14C). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum and Adair, by adding a sterile drape that covers the robotic arm but does not cover the end effector, as taught by Tierney, for the purpose of maintaining the sterile environment around the patient and allowing the end effector to be removed and replaced repeatedly during many procedures without cross contamination between patients due to contamination of the tool holder. 
Abri discloses that the touch-screen input device is secured to a forearm of the robotic arm (para. [0029], [0044], fig. 1, control unit 8).  
Abri as modified by Nahum, Adair, and Tierney is silent regarding a display adapter adapted to be removably positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input 
However, Bertolero discloses a flexible sterile drape for covering a viewing monitor within the surgical field (para. [0061]). The drape comprises a transparent section within the perimeter of the drape that is positioned to cover the viewing panel of a monitor. The drape has fastening means around the perimeter of the drape for completely covering a video monitor to ensure the monitor’s sterility and suitability for retaining within the surgical field during the surgical operation. Bertolero discloses that the material for fastening means can be velcro or adhesive (para. [0061]). These disclosures read on the limitation, “a display adapter adapted to be” “positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device.” 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, and Tierney , by adding a display adapter adapted to be positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device, as taught by Bertolero, for the purpose of fastening the drape around the perimeter of the drape for completely covering a video monitor to ensure the monitor’s sterility and suitability for retaining within the surgical field during the surgical operation (para. [0061]). 
Bertolero is silent regarding the display adapter adapted to be removably positioned over the sterile drape, wherein the display adapter includes an elastic band adapted to secure all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device.
However, Sayar discloses a flat screen monitor shield (abstract) and teaches a cover made of a thin, clear, flexible plastic that allows clear visibility of the screen beneath and can also be wiped clean with typical cleansers. Sayar teaches a display adapter adapted to be positioned over the cover, wherein 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Bertolero, by configuring the display adapter to be positioned over the cover, wherein the display adapter includes an elastic band adapted to secure all exterior sides of the screen to secure the cover over the screen, as taught by Sayar, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Bertolero’s adhesive and Velcro and Sayar’s elastic band perform the same general and predictable function, the predictable function being fastening the drape/cover over the screen. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Bertolero’s display adapter, i.e. Velcro or adhesive, by replacing it with Sayar’s display adapter, i.e. elastic band. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Abri as modified by Nahum, Adair, Tierney, Bertolero, and Sayar is silent regarding the display adapter adapted to be removably positioned over the sterile drape. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to make the elastic band separable from the sterile drape, therefore removably positioned over the sterile drape, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.

Claims 1-3, 5-10, 17-19, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Abri et al. (US 2012/0130159), hereinafter “Abri”, in view of Nahum et al. (US 2007/0156157), hereinafter “Nahum”, Adair (US 5732712), Tierney et al. (US 6,331,181), “Tierney”, and Stetten et al. (US 2008/0218743), hereinafter “Stetten”. 
Regarding Claims 1, 19, and 52, Abri discloses a robotic surgical system for performing surgery, the system comprising: 
	a robotic arm with an end effector for securely holding and manipulating a surgical instrument (para. [0057], [0058], “On the distal end 24 of the holding system 1, a cable connector 13 for cable hook-ups can be seen as well as an operating console with control unit 8 for controlling the holding system 1 or the components or else external components. The operating console with control unit 8, according to the invention, has input and display elements as well as an integrated light source 6. The inventive cable connector 13 makes possible a non-complicated, rapid connection of the holding system 1 with other medical devices that are necessary for the operation but are not integrated in the holding system 1. In addition to a cable connection 13, additional or other components can be integrated in the bracket 2 of the holding system 1.”, [0059], “Control units 8 can be configured in such a way that wireless data communication is possible via the transmitting and reception antennas 14, for example with various surgical devices or another operating room.”); 
	a touch-screen input device on the robotic arm for controlling the robotic surgical system and one or more operating room devices, wherein the touch-screen input device is arranged for wired or wireless communication with a processor of the robotic surgical system and for wired or wireless communication with each of the one or more operating room devices, wherein the touch-screen input device is directly coupled to the robotic arm proximal to the end effector, wherein the touch-screen input device is secured to a forearm of the robotic arm and is a cable connector 13 for cable hook-ups can be seen as well as an operating console with control unit 8 for controlling the holding system 1 or the components or else external components. The operating console with control unit 8 … has input and display elements”, [0059], “Control units 8 can be configured in such a way that wireless data communication is possible via the transmitting and reception antennas 14, for example with various surgical devices or another operating room.”; [0061], “The holding system 1 has several brackets 2 available, which are movably connected with one another by joints 4. An electromechanical interface 17 is provided on the distal end 24 of the holding system 1. A video endoscope 3;26 with integrated image recorder is mechanically as well as electrically and data-technically connected with the holding system 1 via this interface”; fig. 1, element 8 – controller and touchscreen display, elements 3 – medical instrument; element 11 – instrument insertion point; para. [0044], “it is also proposed to integrate a control monitor in the holding system. If this monitor is advantageously incorporated distally in the bracket, said monitor can easily be observed and the displayed information can easily be recorded. In addition, on configuring the monitor as a touch screen, an input can occur and at the same time a targeted control of the holding system with its components thus become possible”; para. [0029]), wherein the one or more operating room devices comprises at least one member selected from the group consisting of a navigation system, medical imaging system, information system, patient data system, coagulation system, power tool, anesthesia device, and communication system (para. [0026], video endoscope, para. [0029], “control units are integrated in one or more brackets of the holding system”, [0044], [0058], [0059]); and 
	sterile drape (para. [0063], fig. 3, fig. 4 – brackets 2 each have available a sterile covering 19, which extends to the distal end at the interface 17 between the bracket 2 and the medical instrument 3).  

The claim language “the robotic surgical system is configured to perform robotically assisted spine surgery” is an intended use and Abri’s robotic surgical system is capable of performing the intended use.
	Abri is silent regarding a sterile drape adapter, a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder, 
	wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and 

However, Nahum discloses a robotized device for guiding surgical tools to improve the performance of surgical tasks. Nahum further teaches a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder (Nahum, para. [0058], [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to further modify Goldberg as modified by Nahum, by adding a force sensor located between the robotic arm and a tool holder for measuring forces and/or torques applied by a user to a first surgical tool held by the tool holder, as taught by Nahum, for the purpose of enabling a user to move robot arm manually by grabbing it by its final part, or the first surgical tool, by the control unit receiving efforts measured by force sensor and combining them with the position of robot arm to generate the movement desired by the user and for the purpose of monitoring the forces and torques measured by force sensor to detect a collision with an obstacle and alert safety module (Nahum, para. [0058], [0071]). 
Abri as modified by Nahum are silent regarding the robotic surgical system comprising a sterile drape and a sterile drape adapter, wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and wherein the sterile drape has a window allowing for direct interaction with the touch-screen input device while maintaining the sterile field. 
However, Adair discloses a sterile operating room video monitor and video monitor support device to enable a surgeon to conduct endoscopic procedure more easily (abstract) and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, by adding a sterile drape and a sterile drape adapter, wherein the sterile drape is configured to be attached to the sterile drape adapter and the sterile drape adapter is configured to be attached to the robotic arm such that the sterile drape covers at least a portion of the robotic arm and the touch-screen input device but does not cover the end effector, and wherein the sterile drape has a window allowing for direct interaction with the touch-screen input device while maintaining the sterile field, as taught by Adair, for the purpose of allowing the surgeon to freely manipulate the images via touch screen functioning without concern for loss of sterility and without having to instruct other operating room personnel as to the type of desired image to be viewed and by tightly holding the sterile drape against the screen of the monitor module, reducing the possibility of tearing the drape and preserving the sterility of the operating room field. 
In addition, Tierney provides a teaching of a sterile drape that covers at least a portion of a cart 50 (fig. 2) and manipulator structures to maintain the sterile environment around the patient (col. 10, lines 25-40, “Surgical tools 54 will generally be sterile structures, often being 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum and Adair, by adding a sterile drape that covers the robotic arm but does not cover the end effector, as taught by Tierney, for the purpose of maintaining the sterile environment around the patient and allowing the end effector to be removed and replaced repeatedly during many procedures without cross contamination between patients due to contamination of the tool holder. 
Abri discloses that the touch-screen input device is secured to a forearm of the robotic arm (para. [0029], [0044], fig. 1, control unit 8).  
Abri as modified by Nahum, Adair, and Tierney is silent regarding a display adapter adapted to be removably positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device, wherein the display adapter includes a plastic adapter having a frame defining a window that allows a user to interact with the touch screen input device. 
However, Stetten discloses an image capture device and display enclosed in a sterile container (e.g., a probe bag) and a mirror and mirror housing separately attachable to the image capture device and display. The mirror may be disposable and the sterility of the overall imaging 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, and Tierney, by adding a display adapter adapted to be removably positioned over the sterile drape covering the touch screen input device and around all exterior sides of the touch screen input device to secure the sterile drape over the touch screen input device, wherein the display adapter includes a plastic adapter having a frame defining a window that allows a user to interact with the touch screen input device and wherein the plastic adapter includes a sterile plastic window adapted to create a seal over a cutout of the sterile drape, as taught by Stetten, for the purpose of securing and flattening the sterile drape directly over the display, further reducing distortion from the sterile drape (para. [0126]). 
that allows a user to interact with the touch screen input device. 
However, Adair discloses sterile encapsulated operation room video monitor and video monitor support device and teaches a monitor portion 56 of a drape. The monitor portion acts as a window through which to view the monitor module screen 43. The monitor portion may be rigid or semi-rigid and sized to fit over screen and acrylic or lexan are examples of suitable materials for making the monitor portion 56 (col. 4, lines 54-65). Adair teaches that the monitor module 40 can be a  touch screen wherein the surgeon or operating room personnel touch the monitor module screen through the sterile drape 50 (col. 6, lines 16-35). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, by configuring the window of the frame of the plastic adapter to allow a user to interact with the touch screen input device, as taught by Adair, for the purpose of allowing the operating room personnel to freely use the touchscreen through the plastic window of a sterile equipment (col. 6, lines 16-35).

Regarding Claims 3, Abri discloses that the robotic arm comprises three joints (fig. 1, para. [0052], [0053], [0061]) and the touch-screen input device is located on a portion of the robotic arm between the first joint and the second joint, wherein the first joint is closer to the end effector than the second joint and the third joint (fig. 1, controller 8, para. [0029], [0058], [0044]). 
Regarding Claim 9, Abri discloses that at least a portion of the touch-screen input device protrudes from the robotic arm (fig. 1, controller 8, para. [0029], [0058], [0044]). 
Regarding Claim 18, Abri discloses that the input device located on the robotic arm from some distance away from the end effector. 

It would have been obvious to one of ordinary skill in the art at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, to place the input device on the robotic arm away from the end effector with the claimed distance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
	Regarding Claims 2 and 5, Abri as modified by Nahum, Adair, Tierney, and Stetten discloses the claimed invention substantially as claimed, as set forth above for claim 1. Abri discloses the touch screen input device on the robotic arm (fig. 1, controller 8, para. [0029], [0058], [0044]).
	Abri is silent regarding the touch-screen input device being removable and operable when either attached or removed from the robotic arm or regarding the touch-screen input device being releasably secured to the robotic arm.
	However, Adair teaches that a touch-screen input device is removable and operable when either attached or removed from the robotic arm and that the touch-screen input device is releasably secured to the robotic arm (Fig. 3, column 6, lines 15 – 46, “the monitor module 40 may incorporate touch screen functioning wherein the surgeon or operating room personnel touch the monitor module screen 43 based upon the particular setup of the touch screen function(s). … Monitor modules … are self-contained units in that the monitor modules require, at most, a single communication cable which communicates with a video camera. Some manufacturers make monitor modules which require no communication cables and communicate with a video camera system by means of infrared, radio, or other electromagnetic signaling. Thus, it shall be understood that the monitor modules of the invention do not necessarily require any communication cables in order to produce an image of the surgical site”; column 6, line 59 – column 7, line 15, “monitor mounting frame 82 is adapted to receive the monitor module 40 by simply sliding the monitor module 40 into the space between opposing sides of parallel mounting frame extensions 83. The monitor module 40 may be held in place by a series of grooves (not shown) formed on mounting frame extensions 83 and corresponding to grooves on the monitor module 40”). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, by adding the set-up that allows the touch-screen input device to be removable and operable when either attached or removed from the robotic arm and that the touch-screen input device to be releasably secured to the robotic arm, as taught by Adair, for the purpose of programming the functions of the touch-screen input device outside of the operating room and making the touch-screen input device portable by the operating room personnel. 
	Re Claim 53, Abri as modified by Nahum, Adair, Tierney, and Stetten discloses the claimed invention substantially as set forth in claims 1 and 2. 
 	Abri is silent regarding the plastic adapter including a sterile plastic window adapted to create a seal over a cutout of the sterile drape. 
	However, Stetten further discloses that the plastic adapter includes a sterile plastic window adapted to create a seal over a cutout of the sterile drape (para. [0126], fig. 16B, open area 1635 may include a piece of plastic in the housing 1640, which reads on “the plastic adapter includes a sterile plastic window adapted to create a seal over a cutout of the sterile drape”. Para. [0126] discloses that the open area 1635 flattens the sterile bag directly over the display, further reducing distortion from the bag, which reads on the functional language “adapted to create a seal over a cutout of the sterile drape”. The functional language is merely an intended use, and the claim doesn’t require the sterile drape having a cutout portion.).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, by adding to the plastic adapter a sterile 
	Regarding Claim 17, Abri as modified by Nahum, Adair, Tierney, and Stetten discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
	Abri discloses that the touch-screen input device is secured to a forearm of the robotic arm (para. [0029], [0044], fig. 1, control unit 8), but is silent such securing done using at least one of one or more bolts, nuts, and screws. 
	However, Adair teaches that a touch-screen input device is secured to the support stand using at least one of one or more bolts, nuts, and screws (Fig. 3, column 6, lines 15 – 46, “the monitor module 40 may incorporate touch screen functioning wherein the surgeon or operating room personnel touch the monitor module screen 43 based upon the particular setup of the touch screen function(s). … Monitor modules … are self-contained units in that the monitor modules require, at most, a single communication cable which communicates with a video camera. Some manufacturers make monitor modules which require no communication cables and communicate with a video camera system by means of infrared, radio, or other electromagnetic signaling. Thus, it shall be understood that the monitor modules of the invention do not necessarily require any communication cables in order to produce an image of the surgical site”; column 6, line 59 – column 7, line 15, “monitor module 40 may be mounted to monitor mount 80 as by screws, bolts, or as otherwise well known by those skilled in the art.”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, by additionally securing the input device to the robotic arm using at least one of one or more bolts, nuts, and screws, as taught by Adair, as it is well known in the art to mount the device using the claimed structural elements. 
Re Claims 7 and 8, Abri discloses that the touch-screen input device is arranged for wireless communication with the processor of the robotic surgical system and that the touch-screen input device is arranged for wireless communication with each of the one or more operating room devices (para. [0059], [0058], [0044]).  
Regarding Claim 10, Abri as modified by Nahum, Adair, Tierney, and Stetten discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
Abri is silent regarding the touch-screen input device being mounted flush on the robotic arm such that the touch-screen is flush with the outer surface of the robotic arm. 
However, Adair teaches that the touch-screen input device being mounted flush on the monitor mount such that the touch-screen is flush with the outer surface of the monitor mount (column 5, lines 57- column 6, line 15, “when the screen or monitor portion is made of a substantially rigid material, the outer edge 57 of the monitor portion 56 may be sized to provide a close tolerant fit within exterior exposed edges 33 so as to securely fasten the monitor portion 56 over the monitor module screen 43. ... the thickened outer edge 57 may include a ridge, tab, or generally raised portion 59 which further ensures that the monitor portion 56 is securely engaged with the exposed edges 33 of the mounting frame 32. The structure 59 may be so configured to enable a 'snap fit' with the exposed edges 33.", fig. 2c, d). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abri as modified by Nahum, Adair, Tierney, and Stetten, by mounting the touch-screen input device flush on the robotic arm such that the touch-screen is flush with the outer surface of the robotic arm, as taught by Adair using the structure of mounting the touch-screen input device flush on the device housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. 
Regarding Claims 6, Abri as modified by Nahum, Adair, Tierney, and Stetten discloses the claimed invention substantially as claimed, as set forth above for claim 1, 
Abri is silent regarding the sterile drape being configured such that the touch-screen input device is operable when covered by the sterile drape. 
However, Adair discloses a sterile drape holder for securing a sterile drape over the touch-screen input device such that a surgeon can utilize the touch-screen input device from a sterile environment, wherein the sterile drape holder is a plastic adapter that secures a sterile drape over the touch-screen input device, or an elastic band, wherein the sterile drape has a window through which a surgeon can interact with the touch-screen input device, and wherein the sterile drape is configured such that the touch-screen input device is operable when covered by the sterile drape (fig. 1, 2, 2a, 2b, 2c, 2d, column 4, lines 41-65, “a sterile drape 50 is placed over the monitor mount 30 securing the monitor module 40 and over a desired length of angular support arm 18 and vertical support 16. Sterile drape 50 is constructed of a substantially transparent, liquid and gas impermeable material such as polyurethane or the like. Sterile drape 50 comprises a flexible body 52, a closed distal end 54 which lies adjacent to the monitor module 40, and an open proximal end 53 which may be sealed against the support stand 12 by means of tape or adhesive 58. … the drape may include a screen or monitor portion 56 which is made of a material which is highly transparent and is particularly useful in acting as a window through which to view the monitor module screen 43. This screen or monitor portion may be rigid or semi-rigid and sized to fit over screen 43"; Fig. 3, column 6, lines 15 – 46, “the monitor module 40 may incorporate touch screen functioning wherein the surgeon or operating room personnel touch the monitor module screen 43 based upon the particular setup of the touch screen function(s).”; fig. 4, column 7, lines 25-30, element 98 - tape or an appropriate adhesive seal – the tape reads on the plastic adapter and the adhesive seal reads on the elastic band). 
column 4, lines 41-65). 
Conclusion   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crawford et al. (US 2013/0345718) discloses a medical robot system including a robot coupled to an effectuator element with the robot configured for controlled movement and positioning (abstract). 
Crawford discloses that the desired point of insertion and trajectory can be planned on the 3D image scan and can be displayed on display means 29 (para. [0121], fig. 1). As the surgeon works, if the surgeon inadvertently forces the end-effectuator 30 and/or surgical instrument 35 off of the desired trajectory, then the system 1 can be configured to provide an audible warning and/or visual warning, producing a warning message on the display means 29 while also displaying the axes for which an acceptable tolerance has been exceeded (para. [0148]). . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, June 24, 2021
Examiner, Art Unit 3792


                                                                                                                                                                                                   
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792